CLD-357-E
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-3733
                                      ___________

                             IN RE: DAVID MOLESKI,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to Crim. No. 3-12-cr-00811-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 September 3, 2014
             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                           (Opinion filed: September 4, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Pro se petitioner David Moleski has filed an emergency petition for writ of

mandamus requesting that we (1) direct the United States District Court for the District of

New Jersey to dismiss Moleski’s criminal case for lack of jurisdiction, and (2) order the

arrest of Judge Wolfson, the District Judge presiding over Moleski’s criminal case. For

the reasons set forth below, we will deny Moleski’s petition.



                                             1
       A federal grand jury returned an indictment against Moleski on December 13,

2012, and a superseding indictment on January 31, 2013, charging him with mail fraud in

violation of 18 U.S.C. § 1341, wire fraud in violation of 18 U.S.C. § 1343, corruptly

endeavoring to impair and impede the due administration of the Internal Revenue Code in

violation of 26 U.S.C. § 7212(a), and false, fictitious, and fraudulent claims in violation

of 18 U.S.C. § 287. Moleski filed a number of motions to dismiss the case for lack of

jurisdiction; the District Court denied three such motions on January 13, 2014. On

February 6, 2014, a jury found Moleski guilty of each count. After the jury verdict,

Moleski filed at least four more motions to dismiss, and the District Court denied those

motions on August 7, 2014. Moleski is scheduled to be sentenced on September 5, 2014.

On August 27, 2014, Moleski filed the instant mandamus petition.

       Mandamus is a drastic remedy that is granted in only extraordinary cases. In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). It may be “used to

confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it

to exercise its authority when it is its duty to do so.” Id. (internal quotation marks

omitted). To demonstrate that mandamus is appropriate, a petitioner must establish that

he or she has “no other adequate means” to obtain the relief requested, and that he or she

has a “clear and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d
74, 79 (3d Cir. 1996).

       Moleski first argues that, due to supposed irregularities in its enactment, 18 U.S.C.

§ 3231 — the statute providing the District Court with subject-matter jurisdiction — is
                                              2
void, and that the District Court therefore lacks jurisdiction over his criminal action. We

rejected this identical argument when Moleski presented it in a previous mandamus

petition, see In re Moleski, 546 F. App’x 78 (3d Cir. 2013), and Moleski has provided us

with no basis to reconsider that decision. See generally United States v. Collins, 510
F.3d 697, 698 (7th Cir. 2007) (characterizing the jurisdictional argument as “unbelievably

frivolous”). Therefore, we will reject this claim for the reasons set forth in our previous

opinion. See generally In re Fisher, 640 F.3d 645, 650 (5th Cir. 2011) (applying law-of-

the-case doctrine in similar circumstances).

        Next, Moleski argues that, because the District Judge denied him relief on his

jurisdictional argument, we should order her arrest. This argument, in addition to being

utterly frivolous, is not properly brought in a petition for a writ of mandamus. See

Inmates of Attica Corr. Facility v. Rockefeller, 477 F.2d 375, 379-81 (2d Cir. 1973).

        Accordingly, we will deny Moleski’s mandamus petition.1




1
 In addition to the petition for mandamus, Moleski filed a document entitled, “Followup on Mandamus and
Criminal Complaint.” We construe this document as merely supporting the mandamus petition; to the extent that it
presents an independent request for relief, it is denied.
                                                          3